Name: 83/565/EEC: Commission Decision of 7 November 1983 establishing that the apparatus described as 'Cryotronics - Closed Cycle Cryogenic Refrigerator, model 21, with Cold Head Assembly, model LTS 21' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  miscellaneous industries;  technology and technical regulations;  mechanical engineering
 Date Published: 1983-11-25

 Avis juridique important|31983D056583/565/EEC: Commission Decision of 7 November 1983 establishing that the apparatus described as 'Cryotronics - Closed Cycle Cryogenic Refrigerator, model 21, with Cold Head Assembly, model LTS 21' may not be imported free of Common Customs Tariff duties Official Journal L 329 , 25/11/1983 P. 0024 - 0024*****COMMISSION DECISION of 7 November 1983 establishing that the apparatus described as 'Cryotronics - Closed Cycle Cryogenic Refrigerator, model 21, with Cold Head Assembly, model LTS 21' may not be imported free of Common Customs Tariff duties (83/565/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as last amended by Regulation (EEC) No 608/82 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 27 April 1983, Italy requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Cryotronics - Closed Cycle Cryogenic Refrigerator, model 21, with Cold Head Assembly, model LTS 21', ordered on 15 July 1980 and intended to be used for the study of the structure of the substance at low temperatures, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community, Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 17 October 1983 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a refrigerator; whereas its objective technical characteristics such as the control stability of the temperature and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus 'CF 204' manufactured by Oxford Instruments Ltd, Osney Mead, Oxford OX2 0DX, the United Kingdom, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Cryotronics - Closed Cycle Cryogenic Refrigerator, model 21, with Cold Head Assembly, model LTS 21', which is the subject of an application by Italy of 27 April 1983, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 November 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 74, 18, 3. 1982, p. 4. (3) OJ No L 318, 13. 12. 1979, p. 32.